Citation Nr: 0411382	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  03-17 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date earlier than February 18, 1994, 
for a grant of service connection for paranoid schizophrenia, 
including the question of whether there was clear and unmistakable 
error (CUE) in an August 1988 decision to characterize service. 


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran (also referred to as "appellant" or "claimant") served 
on active duty from August 1981 to December 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a  rating decision issued in January 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, which granted service connection for paranoid 
schizophrenia, assigned a 100 percent disability rating, and 
assigned an effective date of February 18, 1994 for the grant of 
service connection.  In August 1998, the veteran entered a notice 
of disagreement with the effective date assigned by this decision; 
the RO issued a statement of the case in March 2003; and the 
veteran entered a substantive appeal, on a VA Form 9, which was 
received in May 2003. 


FINDINGS OF FACT

1.  All evidence necessary to decide the earlier effective date 
claim on appeal has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate the claim 
addressed in this decision, and obtained all relevant evidence 
designated by the appellant, in order to assist in substantiating 
the claim for VA compensation benefits.

2.  In an August 1988 administrative decision, the RO determined 
that the veteran's character of discharge from service in December 
1982 was not other than dishonorable, and that he was barred from 
VA disability compensation benefits; the veteran was notified of 
this decision and his appellate rights by letter issued on August 
4, 1988.

3.  The veteran did not enter a substantive appeal with the August 
1988 decision's characterization of his service within one year of 
mailing of notice of the August 1988 decision or within 60 days 
from the date of mailing of the statement of the case. 

4.  On February 18, 1994, the RO received the veteran's request to 
reopen a claim for characterization of service for purposes of 
establishing service connection for a psychiatric disorder.  

5.  By rating decision dated in January 1998, the RO awarded 
service connection for paranoid schizophrenia; the grant of 
service connection was made effective from February 18, 1994, the 
date of the veteran's claim to reopen the decision as to 
characterization of service. 

6.  The August 1988 RO administrative decision that determined 
that the veteran's character of discharge from service in December 
1982 was not other than dishonorable was not undebatably 
erroneous.


CONCLUSIONS OF LAW

1.  The August 1988 rating decision is not clearly and 
unmistakably erroneous and became final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 3.160, 20.200, 20.202, 20.302 
(2003).

2.  The requirements for an effective date earlier than February 
18, 1994, for a grant of service connection for paranoid 
schizophrenia, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400(b)(2)(i), 
3.400(q)(1)(ii), and 3.400(r) (2003); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002)), enacted during the pendency 
of this appeal, requires VA to assist a claimant in developing all 
facts pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical or lay 
evidence, not previously provided to the VA Secretary, that is 
necessary to substantiate the claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  VAOPGCPREC 11-2000 appears to 
hold that the VCAA is retroactively applicable to claims pending 
on the date of its enactment.  Further, the regulations issued to 
implement the VCAA are expressly applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that date but 
not decided by VA as of that date."  
66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the 
chief legal officer of the Department, and regulations of the 
Department, are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 2002).  Therefore, the VCAA is 
applicable to claims or appeals pending before the RO or the Board 
on the date of its enactment and, in the present case, compliance 
is required with the notice provisions contained therein.  

In this regard, the Board notes that in cases where an appellant 
seeks to reopen a claim for entitlement to an earlier effective 
date under 38 C.F.R. § 3.156, the United States Court of Appeals 
for Veterans Claims (Court), in Lapier v. Brown, 5 Vet. App. 215 
(1993), has held that, even assuming the presence of new and 
material evidence, reopening of a claim for entitlement to an 
earlier effective date cannot result in the actual assignment of 
an earlier effective date, because an award granted on a reopened 
claim may not be made effective prior to the date of the reopened 
claim.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(q)(1)(ii) (2003). 

In the rating decisions, statement of the case, and supplemental 
statements of the case, the RO advised the veteran of what must be 
demonstrated to establish an earlier effective date for paranoid 
schizophrenia.  In a July 2003 letter, the RO informed the veteran 
of the evidence needed to substantiate the earlier effective date 
claim.  The RO advised the veteran that VA would request any 
information or evidence the veteran wanted VA to obtain, and 
requested the veteran to provide information regarding medical 
treatment; the RO sent VA Forms 21-4142 (Authorization and Consent 
to Release Information to VA) and VA Form 21-4138 for this 
purpose.  Thus, the veteran has been advised which portion of 
evidence is to be provided by him and which portion VA will 
attempt to obtain in accordance with 38 U.S.C.A. § 5103(a).  These 
documents show that the appellant was notified of the evidence 
needed to substantiate his claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio, 16 Vet. App. at 183; Pelegrini, supra.  
As this is an earlier effective date claim, the evidence of record 
is sufficient to decide this appeal, and there is no further duty 
to provide a current examination or medical opinion, or to 
otherwise assist the veteran in obtaining or developing evidence 
in this case.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Accordingly, the Board finds that no further 
notice to the veteran or assistance in acquiring additional 
evidence is required by the new statute and regulations.

In Pelegrini, supra, Court held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable [agency of 
original jurisdiction (AOJ)] decision on a service-connection 
claim."  As distinguished from the facts in Pelegrini, in this 
case, the original RO decision that is the subject of this appeal 
is an earlier effective date claim.  In addition, the original RO 
decision that is the subject of this appeal was entered in January 
1998, before the enactment of VCAA.  Obviously, VA could not have 
informed the veteran of law that did not yet exist.  Moreover, as 
noted above, VCAA provisions were subsequently considered and 
complied with.  There is no indication that there is additional 
evidence to obtain; and there has been a complete review of all 
the evidence of record.  The Board finds that there is no 
prejudice to the appellant by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
finds that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified below.

In the present case, in a rating decision dated in January 1998, 
the RO granted service connection for paranoid schizophrenia, 
assigned a 100 percent disability rating, and assigned February 
18, 1994 as the effective date for the grant of service connection 
for paranoid schizophrenia.  Only after that rating action was 
promulgated did the AOJ, in July 2003, provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim, as well as what information and evidence 
must be submitted by the claimant, what information and evidence 
will be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that any notice error of this kind may 
be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  On the other 
hand, the Court acknowledged that the Secretary could show that 
the lack of a pre-AOJ decision notice was not prejudicial to the 
appellant.  Id. ("The Secretary has failed to demonstrate that, in 
this case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant").  

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2) (West 2002); see also Conway v. Principi, No. 
03-7072 (Fed. Cir. Jan. 7, 2004) (There is no implicit exemption 
for the notice requirements contained in 38 U.S.C. § 5103(a) from 
the general statutory command set forth in section 7261(b)(2) that 
the Veterans Claims Court shall "take due account of the rule of 
prejudicial error")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104 
(2003).  There simply is no "adverse determination," as discussed 
by the Court in Pelegrini, for the appellant to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 to 
proffer new and material evidence simply because an AOJ decision 
is appealed to the Board.  Rather, it is only after a decision of 
either the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) (harmless 
error).  Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  While 
the notice provided to the appellant in July 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  After the notice was provided, the case was 
readjudicated and a supplemental statement of the case was 
provided to the appellant.  The claimant has been provided with 
every opportunity to submit evidence and argument in support of 
his claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The Court's decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

In this case, although the VCAA notice letter that was provided to 
the appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim.  In a letter 
informing the veteran that his appeal had been certified to the 
Board, the RO informed him that he could submit additional 
evidence concerning his appeal within 90 days of the date of the 
letter, or the date that the Board promulgated a decision in his 
case, whichever came first.  

As noted above, all the VCAA requires is that the duty to notify 
is satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have been 
satisfied.  See Bernard, supra; Sutton, supra; see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that the 
Court of Appeals for Veteran's Claims' statement in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under those 
provisions is obiter dictum and is not binding on VA.  VA General 
Counsel further noted that section 5103(a) does not require VA to 
seek evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.

Based on the foregoing, the Board finds that, in the circumstances 
of this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the claimant); 
Sabonis, 6 Vet. App. at 430 (remands which would only result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the claimant are to be avoided); Wensch v. Principi, 15 
Vet. App. 362, 368 (2001) (when there is extensive factual 
development in a case, reflected both in the record on appeal and 
the Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his  claim, this Court has concluded that the VCAA 
does not apply).  Thus, the Board finds that the duty to assist 
and duty to notify provisions of the VCAA have been fulfilled to 
the extent possible.  No additional assistance or notification to 
the veteran is required based on the facts of the instant case, 
there has been no prejudice to the veteran that would warrant a 
remand, and his procedural rights have not been abridged.  
Bernard, supra.

II.  Earlier Effective Date Than February 18, 1994 for Service 
Connection

The veteran seeks an effective date prior to February 18, 1994, 
for the grant of service connection for his paranoid 
schizophrenia.  Specifically, he maintains that the effective date 
should be retroactive to April 6, 1988, when he originally applied 
for service connection for a psychiatric disability.  

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  Unless specifically provided 
otherwise, the effective date of an award based on "a claim 
reopened after final adjudication . . . shall be fixed in 
accordance with the facts found, but shall not be earlier than the 
date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  
The implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation based 
"a claim reopened after final disallowance . . . will be the date 
of receipt of the claim or the date entitlement arose, whichever 
is the later."  
38 C.F.R. § 3.400.  The earlier effective date regulations more 
specifically provide that the effective date for reopened claims 
based on the receipt of new and material evidence received after a 
final disallowance shall be the "[d]ate of receipt of new claim or 
date entitlement arose, whichever is later."  38 C.F.R. § 
3.400(q)(1)(ii).  The effective date regulations, likewise, 
specifically provide that the effective date for reopened claims 
is the "[d]ate of receipt of claim or date entitlement arose, 
whichever is later."  38 C.F.R. § 3.400(r).  

An appeal requires a notice of disagreement on behalf of the 
claimant and a substantive appeal after a statement of the case is 
provided.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  If the 
claimant files a timely notice of disagreement, the AOJ will issue 
a statement of the case.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 
20.302.  A substantive appeal must be filed within 60 days from 
the date that the AOJ mails the statement of the case to the 
appellant, or within the remainder of the 1-year period from the 
date of mailing of the notification of the determination being 
appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  A 
previous determination which is final and binding will be accepted 
as correct in the absence of clear and unmistakable error.  38 
C.F.R. § 3.105(a). 

In this case, an August 1988 AOJ administrative decision 
determined that the veteran's character of discharge from service 
in December 1982 was not other than dishonorable, and that he was 
barred from VA disability compensation benefits.  The veteran was 
notified of this decision and his appellate rights by letter 
issued on August 4, 1988.  In July 1989, the veteran entered a 
notice of disagreement with the August 1988 AOJ administrative 
decision regarding character of discharge.  In August 1989, the RO 
provided the veteran a statement of the case that informed him of 
the need to file a substantive appeal.  No correspondence was 
received from the veteran within one year of mailing of notice of 
the August 1988 decision or within 60 days from the date of 
mailing of the statement of the case; therefore, the August 1988 
administrative decision became final and binding as to conclusions 
based on the evidence on file at the time.  See 38 C.F.R. §§ 
20.200, 20.202, 20.302.

With regard to the question of whether the August 1988 
administrative decision became a "final" decision, the Board notes 
the veteran's contention that the August 1988 decision was not 
final because it contained clear and unmistakable error (CUE).  
Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior rating 
decision will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicatory decision 
which constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been made 
on the date of the reversed decision.  38 C.F.R. § 3.105(a).  The 
determination as to whether CUE is shown in the August 1988 
decision must be based only on consideration of the evidence of 
record at the time of the decision in question, and with 
consideration of the laws extant at that time.  See Russell v. 
Principi, 3 Vet. App. 310, 313- 14 (1992).

CUE is a very specific and rare kind of "error."  It is the kind 
of error, of fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Simply to claim CUE on the basis 
that previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of CUE.  
Similarly, neither can broad-brush allegations of "failure to 
follow the regulations" or "failure to give due process," or any 
other general, nonspecific claim of "error."  Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993).  In addition, failure to address a 
specific regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to determine 
whether CUE is present in a prior determination: (1) "[e]ither the 
correct facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) the 
error must be "undebatable" and of the sort "which, had it not 
been made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).

The veteran contends that the factual error at the time of the 
August 1988 decision was that the RO failed to obtain complete 
service personnel records, so that a document dated September 8-
10, 1982 was not of record at the time of the August 1988 
decision.  The veteran does not allege how the presence of a 
document dated September 8-10, 1982 would have manifestly resulted 
in a different decision in August 1988.  It appears the document 
to which the veteran referred is a military psychologist's report 
that reflects his conclusion that the veteran was suffering from 
"Schizotypal Personality Disorder."  A personality disorder was 
not a disability for VA disability compensation purposes, and this 
document did not include a medical opinion that the veteran's 
personality disorder was either caused or aggravated by the 
veteran's service.  Even if this document had been before the AOJ 
at the time of the August 1988 decision, it is not clear that it 
"would have manifestly changed the outcome" of the August 1988 
decision.  Furthermore, the subsequent grant of service connection 
for paranoid schizophrenia was based on subsequent favorable 
medical evidence and favorable etiology opinions.  The evidence of 
record at the time of the August 1988 RO decision in question 
included service personnel records showing that the veteran had 
five non-judicial punishments, to include four AWOLs, and a 
summary court martial for drug possession.  There was ample 
evidential basis for the 1988 decision finding that the veteran's 
character of discharge was not other than dishonorable.  The 
record reflecting a personality disorder, while relevant evidence, 
would not have manifestly changed the outcome, given all of the 
evidence concerning the veteran's disciplinary problems, 
particularly the evidence of drug possession.

The veteran also wrote other general contentions regarding CUE.  
With regard to his contention that the RO conducted "an 
inefficient review of the claim in 1988," such a general 
allegation of error does not rise to the level of the clear and 
specific allegation of error required to raise a CUE claim.  With 
regard to the contention that a psychiatric examination was not 
ordered prior to the August 1988 decision, the failure of the duty 
to assist cannot form the basis of CUE.  Finally, with regard to 
the contention that there was error in subsequent RO decisions, a 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication in question (August 
1988).  With regard to the veteran's general assertion that, had 
the RO in August 1988 had the same evidence as was available 
subsequently when service connection was granted January 1998, a 
different result would have occurred in the August 1988 decision, 
the Board finds that, given the overwhelming evidence of 
misconduct during service (five non-judicial punishments, to 
include four AWOLs, and a summary court martial for drug 
possession), the Board cannot find that the August 1988 RO 
administrative decision that determined that the veteran's 
character of discharge from service in December 1982 was not other 
than dishonorable was undebatably erroneous.  As to the question 
of the failure to consider the service medical record relating to 
the diagnosis of a personality disorder, it is pertinent to note 
that, in Cook v. Principi, No. 00-7171 (Fed. Cir.) (Dec. 20, 
2002), the United States Court of Appeals for the Federal Circuit 
(CAFC) held that a breach of a duty to assist cannot constitute 
CUE and that "grave procedural error" does not render a decision 
of VA non-final.  This decision, in pertinent part, overruled 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), to the extent that 
decision held the existence of "grave procedural error" rendered a 
decision of the VA non-final.

For these reasons, the Board finds that the August 1988 rating 
action regarding characterization of the veteran's discharge from 
service and a bar to VA benefits was not clearly and unmistakably 
erroneous.  While the service medical record relating to a 
personality disorder was not of record at the time of the decision 
in question, such would not have manifestly changed the outcome 
and there is no evidence that the statutory or regulatory 
provisions extant at the time of the August 1988 RO decision were 
incorrectly applied.  Damrel, supra.  The Board, therefore, finds 
that the RO's August 1988 decision was not clearly and 
unmistakably erroneous, and thus became final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 3.105(a).

The veteran did not thereafter file a claim to reopen until 
February 18, 1994, when he requested his character of discharge to 
be changed to permit the payment of compensation for a psychiatric 
disorder.  Generally, a claim which has been denied by the RO may 
not thereafter be reopened and allowed, and a claim based upon the 
same factual basis may not be considered. 38 U.S.C.A. § 7105.  The 
exception to that rule is 38 U.S.C.A. § 5108 which provides that 
if new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the VA shall reopen the 
claim and review the former disposition of the claim. 

In an October 1997 rating decision, the RO entered an 
administrative decision that effectively found that the veteran's 
discharge was issued under conditions other than dishonorable and 
was not a bar to VA benefits.  In a subsequent rating decision 
during the appeal in January 1998, the RO granted service 
connection for paranoid schizophrenia, assigned a 100 percent 
disability rating, and assigned an effective date of February 18, 
1994 for the grant of service connection.  The RO's January 1998 
grant of service connection for paranoid schizophrenia was made 
effective from February 18, 1994, the date of the veteran's claim 
to reopen the decision as to characterization of service.

The assigned effective date of February 18, 1994 is the date of 
receipt of the veteran's claim to reopen.  There is no indication 
in the file, or any allegation from the veteran, that any claim 
was filed between the denial in August 1988 and the reopened claim 
in February 1994.

Although the veteran may have suffered from a psychiatric disorder 
since his military service, the effective date for service 
connection based on a reopened claim cannot be the date of receipt 
of any claim which was previously and finally denied. See, e.g., 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the 
effective date of an award of service connection is not based on 
the date of the earliest medical evidence demonstrating a causal 
connection, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.").  
These dates are more than one year after his separation from 
active service. In light of this fact, the Board finds that an 
effective date earlier than February 18, 1994, is not warranted in 
this case under VA regulations governing effective dates for 
awards based on a reopened claim.  38 U.S.C.A. § 5110(a); 38 
C.F.R. 
§ 3.400(q)(1)(i) and (ii), and (r); see also Washington v. Gober, 
10 Vet. App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been denied, is 
not relevant to the assignment of an effective date based on a 
current application"); Wright v. Gober, 10 Vet. App. 343, 346-47 
(1997) (holding that an application that had been previously 
denied could not preserve an effective date for a later grant of 
benefits based on a new application).  

There is simply no legal basis for an effective date earlier than 
February 18, 1994 for service connection for paranoid 
schizophrenia.  For the reasons set forth above, and in the 
absence of CUE in the August 1988 RO administrative decision, 
there is no legal basis to assign an effective date for the grant 
of service connection for paranoid schizophrenia prior to February 
18, 1994.  See Sabonis, 6 Vet. App. 426 (where the law is 
dispositive, the claim should be denied on the basis of the 
absence of legal merit).  For these reasons, the Board finds that 
the requirements for an 

effective date earlier than February 18, 1994, for a grant of 
service connection for paranoid schizophrenia, have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.159, 3.400(b)(2)(i), 3.400(q)(1)(ii), and 3.400(r) (2003).  


ORDER

An effective date earlier than February 18, 1994, for a grant of 
service connection for paranoid schizophrenia, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



